DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks and filed 18 July 2022 in response to the Office Action of 20 January 2022 are acknowledged and have been entered. Claims 1, 2, 6, 15, and 23 have
been amended.  Claims 5, 7-9, and 24 have been cancelled. Claims 1-4, 6, 10-23, and 25-38 are pending. Claim 30 remains withdrawn from consideration as being drawn to a non-elected invention. Claims 1-4, 6, 10-23, and 25-29, and 31-38 are being examined on the merit.

Priority
Acknowledgment is made of applicant’s claim for priority based on applications GB1817509.1 filed 10/27/2018 and GB1816700.7 filed 10/14/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Withdrawn Claim Rejections
The rejection of claims 2, 15, and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (preAIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor are withdrawn in view of applicants’ claim amendments.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-13, 15-18, 25-28, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou (US20200102551 A1; provisionally filed 10/01/2018) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al.  2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al.  Volume 3, Issue 3, September 2018, Pages 135-149), and Zhang (US 20160168594 A1).  The rejection of claim 13 is evidenced by Maikova (Maikova et al.  2018 Frontiers in Microbiology, vol. 9, article 1740).
Regarding claims 1, 6 and 38, Barrangou teaches a recombinant nucleic acid construct comprising a CRISPR array; and a recombinant nucleic acid construct (operon) encoding (a) a Type I-E CRISPR associated complex for antiviral defense complex (Cascade complex) comprising a Cse1 polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide and a Cas6 polypeptide (a second nucleotide sequence encoding one or more cognate Cascade proteins) and (b) a polynucleotide encoding a Cas3 polypeptide (a first nucleotide sequence encoding a Type I Cas3) [0009; 0073].  Barrangou teaches that the nucleic acid construct and nucleotide sequences described may be used in connection with vectors for transferring, delivering or introducing a nucleic acid (or nucleic acids) into a cell [0108].  Barrangou teaches that the nucleic acid construct in the vector may be under the control of, and operably linked to, an appropriate promoter or other regulatory elements for transcription in a host cell [0108].  Barrangou teaches that Cas3 exonuclease activity can be toxic to bacteria cells [0220].  Barrangou teaches a method of editing chromosomal loci (i.e., wherein the target sequence is a chromosomal sequence in Lactobacillus) [0173, 0220].  Barrangou teaches that similar methods have been taught in E.coli and Clostridium [0220]. Barrangou teaches a recombinant CRISPR array of the present invention comprises a minimum of two repeats, flanking a spacer, to be expressed as a premature CRISPR RNA (pre-crRNA) that will be processed internally in the cell to constitute the final mature CRISPR RNA (crRNA) [0109].
Regarding claim 2, Barrangou teaches the first nucleotide sequence (Cas3) is between the promoter and the second nucleotide sequence (Type I-E CRISPR associated complex) in the operon; the operon comprises no Cas-encoding nucleotide sequences between the promoter and the first nucleotide sequence; and the operon comprises (in 5' to 3' direction) the promoter, the first nucleotide sequence, and the second nucleotide sequence [Fig. 4].
Regarding claim 3, Barrangou teaches that a promoter useful with this invention can include, but is not limited to, constitutive, inducible, developmentally regulated, tissue-specific/preferred-promoters, and the like, as described herein [0074].
Regarding claim 4, Barrangou teaches that depending upon the objective, the promoter may be a chemical-repressible promoter, where application of the chemical (a repressor) represses gene expression [0094].
Regarding claim 10, Barrangou teaches the vector as defined herein can transform a prokaryotic or eukaryotic host either by integration into the cellular genome or exist extrachromosomally (e.g., autonomous replicating plasmid with an origin of replication) [0108].  
Regarding claim 11 and 12, Barrangou teaches that a Type I-E CRISPR associated complex for antiviral defense complex comprising a Cse1 polypeptide, a Cse2 polypeptide, a Cas7 polypeptide, a Cas5 polypeptide and a Cas6 polypeptide; therefore the lack of mention of any other Cas protein is interpreted to mean that the vector is not required to contain the nucleotide sequences encoding Cas1, Cas2, and Cas4 [0009].  
Regarding claim 13, 17 and 18, Barrangou teaches CRISPR arrays and recombinant nucleic acid constructs encoding Type I-E CASCADE complexes [abstract, 0044, 0045].  Maikova teaches that Class I-E Cas system cas operon composition includes cas3, cas8e(cse1), cas11(cse2), cas7, cas5, cas6, cas1, cas2; therefore the Type I-E CRISPR associated complex that Barrangou teaches comprises Cas8e, Cas11, Cas7, Cas5, and Cas6 [Table 1].
Regarding claim 15 and 16, the teachings of Barrangou are discussed above as applied to claim 2.
Regarding claim 25, Barrangou teaches when comprised in the same nucleic acid construct (e.g., expression cassette), the CRISPR array, recombinant nucleic acid encoding a Cascade complex, and/or recombinant nucleic acid encoding a Cas3 polypeptide may be operably linked to separate (independent) promoters that may be the same promoter or a different promoter [0073].
Regarding claim 26-28, Barrangou teaches the vector can be a plasmid, phagemid vector or bacteriophage for delivering nucleic acids into the cell [0108].
Regarding claim 36, Barrangou teaches when comprised in the same nucleic acid construct, the recombinant nucleic acid comprising CRISPR array, recombinant nucleic acid encoding Cascade, and/or recombinant nucleic acid encoding Cas3 may be operably linked to a single promoter [0073].
Barrangou does not teach wherein the promoter has a strength weaker than Anderson Score promoter BBa_J23108.  The preamble phrase ‘for introduction into a host cell’ is being interpreted as a statement of purpose or use and not a structural limitation of the nucleic acid vector.
Anderson catalog discloses a number of constitutive promoters, including those with Anderson Score, i.e., measured strength, of between 0 and 0.5; and teaches that these promoters are suitable for general protein expression in E. coli and likely other prokaryotes [see ‘Description’].  Anderson catalogue also discloses that the measured strengths are given as the relative fluorescence [see “Characterization’].  Anderson catalogue teaches an Anderson Score promoter BBa_J23108, which has a promoter strength of 0.51, is a medium strength promoter; and that weaker strength promoters have higher growth rates due to low cellular burden [see ‘Anderson promoter collection’ and ‘BBa_J23100’].  Therefore, any promoter with a strength weaker than Anderson Score promoter BBa_J23108 can be any weak promoter.
Leon teaches that Cas3 is toxic in bacteria [pg. 88, col. 2, para 3].
Vercoe teaches that the targeting of chromosomal genes by type I-F CRISPR/Cas system is toxic in bacteria and shows the various mechanisms that enable avoidance of this autoimmunity, including the dramatic reshaping of pathogenicity islands within the bacterial genome [abstract; pg. 2, col. 2, para 1].  Vercoe teaches that the toxicity can be mapped to the cas operon, which includes Cas3. [abstract].
Yao teaches that high expression of Cas9 causes toxicity in bacteria and that transient or low-level expression of Cas9 are adopted and allows for efficient genome editing [pg. 142, col. 2, para 3].
Zhang teaches that a weaker promoter can be used to reduce toxicity due to overexpression of Cas9 (a Cas nuclease) [0255]. Zhang teaches using CRISPR to introduce precise mutations in the genomes of Streptomyces, Bacillus, Listeria, Staphylococcus, Fusobacterium, Escherichia, and Lactobacillus [0220, table 1, 0353].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid vector of Barrangou with a promoter that has strength weaker than Anderson Score promoter BBa_J23108, as disclosed by the Anderson catalog.  One of ordinary skill would be motivated to make this modification for the advantage of optimizing the expression of the Type I Cas3 protein, where the nucleic acid vector of Barrangou with a promoter weaker than BBa_J23108 would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells.  One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.

Claims 11, 12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of in view of Anderson catalog, Leon, Zhang, Vercoe, and Yao as applied to claims 1 and further in view of Makarova (Makarova et al.  Nature Rev. Microbial., 13:722-736, 2015). This is an alternative rejection for claims 11 and 12.
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1, and similarly apply to claims 11 and 12.
Regarding claims 11 and 12, Barrangou do not teach wherein the nucleic acid vector is devoid of a Cas adaption module encoding Cas 1 and Cas2.
Makarova teaches that Cas1 and Cas 2 (defined by the instant specification as the Cas adaption module) is required for the insertion of spacers into CRISPR arrays [pg. 2, para 3].  Makarova also teaches that many otherwise complete (and hence thought to be functionally active) CRISPR–Cas systems lack cas1 and cas2 and seem to instead depend on adaptation modules from other loci in the same genome [pg. 7, para 2].  Makarova also teaches that a variety of putative type I-related operons that encode effector complexes, but are not associated with cas1, cas2 or cas3 genes, are only in some cases adjacent to CRISPR arrays [pg. 9, para 6].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid as suggested and taught by  Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao to be devoid of a Cas adaption module.  One of ordinary skill would be motivated to make this modification for the advantage of not inserting spacers into CRISPR array given that the nucleic acid vector is providing the CRISPR array.  
Regarding claims 19 and 21, Barrangou teaches wherein the Cascade proteins are subtype IE [0044].  Barrangou also teaches that a handful of Type I CRISPR Cas systems have been characterized, including Type I-E CRISPR-Cas system from E. coli, which was the first observed CRISPR locus over 3 decades ago, and more recently used to demonstrate the dependency of CRISPR immunity on crRNA-targeting [0175]. 
Although Barrangou teaches the characterization of Type I-E CRISPR-Cas system from E. coli [0175], the reference does not expressly teach using E. coli Cas and Cascade proteins.
Makarova teaches the microorganism of the Class I-E Cas system is Escherichia coli K12 [Fig. 2].
 It would have been obvious to have used a Cas3 from the same subtype since this is how they're found in nature, and wherein the Type I Cas3 and Cascade are E.coli Type IE Cas and Cascade proteins since the Type I-E CRISPR-Cas system in E. coli has been characterized, thereby being obvious to use.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of in view of Anderson catalog, Leon, Zhang, Vercoe, and Yao as applied to claims 1, and further in view of Maikova (Maikova et al.  2018 Frontiers in Microbiology, vol. 9, article 1740).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1, and similarly apply to claim 14.
Barrangou do not teach a Cas3’ or Cas3’’ Type I Cas3.  Maikova teaches that the Class I-D Cas system cas operon composition includes Cas3’ and Cas3” [Table 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid vector as suggested and taught by Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao with the Cas3’ or Cas3” from Maikova.  This modification would have amounted to a simple substitution of one known Cas3 nuclease for another. 

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of in view of Anderson catalog, Leon, Zhang, Vercoe, and Yao as applied to claims 1 and further in view Makarova (Makarova et al.  Nature Rev. Microbial., 13:722-736, 2015) and Kim (Kim et al.  2016 J. Microbiol. Biotechnol, 26(2), 394–401). (Notice: Makarova was inadvertently excluded from this statement of rejection but was meant to be included as evidence of paragraph 55 of the office action mailed 20 January 2022). 
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1, and similarly apply to claims 20 and 22.
Regarding claim 20, Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao do not teach wherein the promoter is operable in an ESBL-producing E.coli host cell.  
Kim teaches bacteria that produce ESBLs are resistant to many penicillin and cephalosporin antibiotics, and often to other types of antibiotics and that E. coli and Klebsiella species are two main bacteria that produce ESBLs [pg. 399, col. 2, para 2].  Kim also teaches that the CRISPR/Cas9 system provides new opportunities to eradicate ESBL strains, as this RNA-guided DNA nuclease can specifically cleave bacterial genes, leading to resensitization of the antibiotic-resistant cell [pg. 400, col. 1, para 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to introduce the modified nucleic acid vector including the promoter as suggested and taught by Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao into the ESBL-producing E.coli of Kim wherein the promoter is operable for the advantage of eradicate ESBL E.coli strains leading to resensitization of the antibiotic-resistant cell.
Regarding claim 22, the teachings of Barrangou and Makarova are discussed above as applied to claims 19 and 21.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barrangou (US20200102551 A1; provisionally filed 10/01/2018) in view of in view of Anderson catalog, Leon, Zhang, Vercoe, and Yao as applied to claims 1,  and further in view Lim (Lim et al.  2011. PNAS Vol. 108, no.26, 10626-10631).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1, and similarly apply to claims 23.
Regarding claim 23, the claim is a relative comparison of the distance between the Cas3-encoding sequence of the locus and its cognate promoter in E.coli, which is not defined, to the distance between the Cas3-encoding sequence and promoter for controlling the
expression of Type I Cas3 in the nucleic acid vector.  Barrangou teaches that Type I CRISPR-Cas systems and the signature Cas3 helicase nuclease constitute the most abundant and widespread CRISPR-Cas system in bacteria and archaea [0174]. 
Barrangou does not teach wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the promoter for controlling the expression of Type I Cas3 in the nucleic acid vector.   Barrangou does teach that the composition of the invention may be used in methods for selected killing of cells in a population [0140].  Barrangou teaches that these various constructs were delivered to L. crispatus via electroporation to repurpose the endogenous CRISPR-Cas machinery and drive lethal self-targeting, killing the wild type bacterial population [0171].
Lim teaches that within an operon, the transcription distance, and gene expression, of a gene increases as its position moves away from the end of the operon [abstract, pg. 10626, col.2, para 2]. Therefore, we would expect the expression of a gene at the first position (closest to the promoter) to be higher than that of an identical gene at the second position, which should be higher than that of an identical gene at the third position (pg. 10626, col.2, last paragraph; abstract).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid vector as suggested and taught by Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the respective promoter comprised by the nucleic acid vector.  One of ordinary skill would be motivated to make the modification for the advantage of producing Cas3 at an expression level high enough to repurpose the endogenous CRISPR-Cas machinery and drive specific killing of the wild type bacterial population

Claims 29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou (US20200102551 A1; provisionally filed 10/01/2018) in view of in view of Anderson catalog, Leon, Zhang, Vercoe, Yao, and Makarova as applied to claims 1, 19 and 27, and further in view Dahlman (WO 2015/089419 A2). (Makarova was inadvertently excluded from this statement of rejection but was meant to be included as evidence of paragraph 68 of the office action mailed 20 January 2022).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1 and 27, and similarly apply to claims 29 and 31-35.
Regarding claim 29, Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao do not teach a pharmaceutical composition comprising the delivery vehicle of claim 27 and a pharmaceutically acceptable diluent, excipient, or carrier.
Dahlman teaches delivery particle formulations and/or systems comprising one or more components of a CRISPR-Cas system, which are means for targeting sites for delivery, including vector or vector systems [abstract].  Dahlman teaches that lipidoid compounds are also particularly useful in the administration of polynucleotides, which may be applied to deliver their CRISPR Cas system, in which minoalcohol lipidoid compounds may be combined with other aminoalcohol lipidoid compounds, polymers (synthetic or natural), surfactants, cholesterol, carbohydrates, proteins, lipids, etc. to form the particles that may be optionally combined with a pharmaceutical excipient to form a pharmaceutical composition [0179] for administration for in vitro, ex vivo, and/or in vivo functional gene silencing [0078].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid as suggested and taught by Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao by including it in a pharmaceutically composition with a pharmaceutical excipient for the advantage of administration for in vitro, ex vivo, and/or in vivo functional gene silencing.
Regarding claim 31, the teachings of Barrangou and Dahlman are discussed above as applied to claim and 29.   Barrangou also teaches wherein the host cell is E.coli [0157].  Barrangou further teaches the CRISPR array comprising a spacer sequence that is complementary to a protospacer target sequence, thereby being capable of hybridizing to the protospacer sequence [claim 1].  Barrangou also teaches that once a protospacer is recognized, Cascade generally recruits the endonuclease Cas3, which cleaves and degrades the target DNA [0006].
Regarding claim 32, the teachings of Barrangou, Dahlman and Makarova are discussed above as applied to claims 19 and 29.
Regarding claim 33, the teachings of Barrangou and Dahlman are discussed above as applied to claim 29.  Barrangou teaches a CRISPR-Cas system that acts by providing adaptive immunity against invasive genetic elements such as phage and plasmids through the sequence specific targeting and interference of foreign nucleic acids [0005].  Barrangou teaches that tissue-specific nucleic acids include SP-B (lungs) [0098].
Regarding claim 34, the teachings of Barrangou and Dahlman are discussed above as applied to claim 28-29.
Regarding claim 35, the teachings of Barrangou and Dahlman are discussed above as applied to claim 28 and claim 33.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Barrangou in view of in view of Anderson catalog, Leon, Zhang, Vercoe, Yao, and Dahlman as applied to claims 1-4, 6, 10-13, 15-18, 25-29, 31-36 and 38, and further in view of Haaber (US 20200254035 A1).
The teachings of Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao are discussed above as applied to claims 1-4, 6, 10-13, 15-18, 25-29, 31-36 and 38, and similarly apply to claim 37.
Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao do not teach non-replicative transduction particles.
Haaber teaches that non-replicative transduction particles can be used to deliver antibacterial agents comprising a guided nuclease system [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the pharmaceutical composition as suggested and taught by Barrangou, Anderson catalog, Leon, Zhang, Vercoe, and Yao with a non-replicative transduction particle delivery system.  This modification would be a simple substitution of one known nucleic acid deliver system for another.  One of ordinary skill would be motivated to make the modification given Haaber’s teaching that non-replicative transduction particles can be used to deliver guided nuclease system [abstract].

Claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al.  2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of Makarova (Makarova et al.  Nature Rev. Microbial., 13:722-736, 2015), Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al.  2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al.  Volume 3, Issue 3, September 2018, Pages 135-149), and Zhang (US 20160168594 A1).  
Regarding claim 1, 6, 13, 18-19, 21, 26, 36 and 38, Gomaa teaches genome targeting with type I-E CRISPR-Cas systems in E.coli can be employed for the sequence-specific and titratable removal of individual bacterial strains and species [abstract].  Gomaa teaches that this effect could be elicited using native or imported systems [abstract].  Gomaa teaches a natural genomic locus with the type I-E CRISPR-Cas system from Escherichia coli K-12 encodes six cas genes in two operons (casABCDE and cas3) required for CRISPR RNA processing and the cleavage and degradation of target DNA [pg. 2, col.1, para 3].  Gomaa also teaches a developed system consisting of two plasmids, i.e., vectors, (pCasA-E and pCas3) under the control of a promoter (see Fig. S1 in the supplemental material) that inducibly express all six cas genes [pg. 2, col.1, para 3].
Regarding claims 17, claim 1 recites the host cell as part of an intended use statement and that the nucleic acid vector of Gomaa could be applied to a host cell that is cognate with the Type I Cas3 and comprising the Type IE array [abstract, pg. 2, col.1, para 3].
Regarding claims 27-28 Gomaa teaches delivery poses the most immediate challenge to the downstream use of CRISPR-Cas systems for the selective and titratable removal of microorganisms; bacteriophages have been widely used for heterologous protein expression, gene delivery, and the treatment of bacterial infections; and lysogenic bacteriophages or phagemids with broad host ranges would be particularly beneficial for the delivery of CRISPR-Cas-encoding constructs [pg. 6, col.1, para 3].
Gomaa does not teach a single vector comprising a single operon comprising a first nucleotide sequence encoding a Type I Cas3 and a second nucleotide sequence encoding one or more cognate Cascade proteins.  Gomaa also does not teach wherein the promoter has a strength weaker than Anderson Score promoter BBa_J23108.  The preamble phrase ‘for introduction into a host cell’ is being interpreted as a statement of purpose or use and not a structural limitation of the nucleic acid vector.
Makarova teaches a single operon comprising Type 1-E CRISPR-Cas system DNA encoding Cas3 and Cascade proteins [Fig.2].  Makarova teaches that the operon comprises Cas8e, Cse2 (Cas11), Cas7, Cas5, and Cas6 from E.coli K12 [Fig. 2].
Anderson catalog discloses a number of constitutive promoters, including those with Anderson Score, i.e. measured strength, of between 0 and 0.5; and teaches that these promoters are suitable for general protein expression in E. coli and likely other prokaryotes [see ‘Description’].  Anderson catalogue also discloses that the measured strengths are given as the relative fluorescence [see “Characterization’].  Anderson catalogue teaches an Anderson Score promoter BBa_J23108 which has a promoter strength of 0.51.
The teachings of Leon, Vercoe, Yao, and Zhang are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to arranged the Cas3 and Cascade encoding DNA on a single vector, under the control of a single promoter, wherein the Cascade proteins are Cas8e, Cse2 (Cas11), Cas7, Cas5, and Cas6 from E.coli K12 as disclosed by Makarova, since it was known in the art that the Cas3 and Cascade coding sequences are found adjacent in the naturally occurring state, as taught Gomaa and Makarova.  One of ordinary skill would be motivated to make this modification for the advantage of simultaneously expressing the Type I-E CRISPR Cas proteins for efficient removal of bacterial strains and species.  Additionally, it would have been obvious to one ordinary skilled to further place the operon under a weak to intermediate strength promoters with a strength weaker than Anderson Score promoter BBa_J23108.  One of ordinary skill would be motivated to make this modification for the advantage of controlling the expression of the Type I Cas3 protein where a promoter weaker than BBa_J23108 would initiate a lower to intermediate level of expression and prevent a fitness defect in the cells expressing the proteins given Leon, Vercoe, Yao, and Zhang’s teachings that Cas genes are known to be toxic in bacteria cells.  One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.
Regarding claim 2, 15, and 16, Gomaa teaches wherein the operon comprises no Cas-encoding nucleotide sequences between the promoter and the first nucleotide sequence (Type I Cas3) [Figure S1].  The modified nucleic acid vector of Gomaa teaches were the operon comprises (in 5' to 3' direction) the promoter, the first nucleotide sequence, and the second nucleotide sequence; and the first nucleotide sequence is between the promoter and the second nucleotide sequence in the operon as discussed in the obviousness rationale. 
Regarding claim 11 and 12, Gomaa do not teach wherein the nucleic acid vector is devoid of a Cas adaption module.  Makarova teaches that Cas1 and Cas 2 (defined by the instant specification as the Cas adaption module) is required for the insertion of spacers into CRISPR arrays [pg. 2, para 3].  Makarova also teaches that many otherwise complete (and hence thought to be functionally active) CRISPR–Cas systems lack cas1 and cas2 and seem to instead depend on adaptation modules from other loci in the same genome [pg. 7, para 2].  Makarova also teaches that a variety of putative type I-related operons that encode effector complexes but are not associated with cas1, cas2 or cas3 genes and are only in some cases adjacent to CRISPR arrays [pg. 9, para 6].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector of Gomaa to be devoid of a Cas adaption module.  One of ordinary skill would be motivated to make this modification for the advantage of not inserting spacers into CRISPR array giving that the nucleic acid vector is providing the CRISPR array.  

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view of Ryan (Ryan and Cate. 2014 Methods in Enzymology, Volume 546; 473-489).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 3-4 and 10.
Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach constitutive promoters.  
Ryan teaches constitutively transcribed operons from the pLlacO-1 promoter in the absence of the Lac repressor. Gomaa teaches plasmids with origin of replications [pg. 6, Col. 2, para 2]. Gomaa also teaches that the casABCDE operon is repressed by H-NS in E. coli K-12 under normal growth conditions [pg. 2, col. 2, para 3].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang with the pLlacO-1 promoter wherein the promoter of the operon is constitutive in the absence of the Lac repressor; and capable of being repressed, thereby being repressible, in the presence of the Lac repressor given that the operon can be repressed in the naturally occurring state.  One of ordinary skill would be motivated to make this modification for the advantage of being able to turn on and turn off expression.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view of Maikova (Maikova et al.  2018 Frontiers in Microbiology, vol. 9, article 1740).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 14.
Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach a Cas3’ or Cas3’’ Type I Cas3.  
Maikova teaches that the Class I-D Cas system cas operon composition that includes Cas3’ and Cas3” [Table 1]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang with the Cas3’ or Cas3” from Maikova.  This modification would have amounted to a simple substitution of one known Cas3 nucleotide from another. 

Claims 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view Kim (Kim et al.  2016 J. Microbiol. Biotechnol, 26(2), 394-401).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 20 and 22.
Regarding claim 20, Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach wherein the host cell is an ESBL-producing E.coli.  
Kim teaches bacteria that produce ESBLs are resistant to many penicillin and cephalosporin antibiotics, and often to other types of antibiotics and that E. coli and Klebsiella species are two main bacteria that produce ESBLs [pg. 399, col. 2, para 2].  Kim also teaches that the CRISPR/Cas9 system provides new opportunities to eradicate ESBL strains, as this RNA-guided DNA nuclease can specifically cleave bacterial genes, leading to resensitization of the antibiotic-resistant cell [pg. 400, col. 1, para 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to introduce the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang into the ESBL-producing E.coli of Kim wherein the promoter is operable for the advantage of eradicate ESBL E.coli strains leading to resensitization of the antibiotic-resistant cell.
Regarding claim 22, the teachings of Gomaa and Makarova are discussed above as applied to claims 19 and 21.
Regarding claim 25, Kim teaches a gRNA encoding sequence under control of a second promoter that is different from the promoter that controls the expression of Cas9, a nuclease like Cas3 [Fig. 3A].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector of Gomaa where in wherein the CRISPR array or the gRNA-encoding sequence(s) are under the control of a second promoter that is different from the promoter that controls the expression of the Type I Cas3.  One skilled artisan would have been motivated to combine the prior art elements using the known components according to the known methods which would yield predictable results.  One skilled artisan would also have been motivated to make this modification for the advantage of being able to control the expression of each gene products separately.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view Lim (Lim et al.  2011. PNAS Vol. 108, no.26, 10626-10631).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 23.
Regarding claim 23, the claim is a relative comparison of the distance between the Cas3-encoding sequence of the locus and its cognate promoter, which is not defined, to the distance between the Cas3-encoding sequence and the promoter for controlling the
expression of Type I Cas3 in the nucleic acid vector.  Gomaa teaches Type I CRISPR-Cas systems in bacteria and archaea [abstract]. 
Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the promoter for controlling the expression of Type I Cas3 in the nucleic acid vector.   Gomaa does teach the potential of CRISPR-Cas systems for the sequence-specific targeting and selective removal of individual strains of bacteria. Gomaa teaches that using the E. coli type I system as a model, it was found that targeting the E. coli genome led to potent removal of cells [pg. 2, col.1, para 2].
Lim teaches that within an operon, the transcription distance, and gene expression, of a gene increases as its position moves away from the end of the operon [abstract, pg. 10626, col.2, para 2]. Therefore, we would expect the expression of a gene at the first position (closest to the promoter) to be higher than that of an identical gene at the second position, which should be higher than that of an identical gene at the third position (pg. 10626, col.2, last paragraph; abstract).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang wherein the distance between the Cas3-encoding sequence of the locus and its cognate promoter is further than the distance between the Cas3-encoding sequence and the promoter for controlling the
expression of Type I Cas3 in the nucleic acid vector.  One of ordinary skill would be motivated to make the modification for the advantage of producing enough CRISPR-Cas proteins for sequence-specific targeting and selective removal of individual strains of bacteria.

Claims 29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view Dahlman (WO 2015/089419 A2).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claims 29 and 31-35.
Regarding claim 29, Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach a pharmaceutical composition comprising the delivery vehicle of claim 27 and a pharmaceutically acceptable diluent, excipient, or carrier.  
Dahlman teaches delivery particle formulations and/or systems comprising one or more components of a CRISPR-Cas system, which are means for targeting sites for delivery, including vector or vector systems [abstract].  Dahlman teaches that lipidoid compounds are also particularly useful in the administration of polynucleotides, which may be applied to deliver their CRISPR Cas system, in which minoalcohol lipidoid compounds may be combined with other aminoalcohol lipidoid compounds, polymers (synthetic or natural), surfactants, cholesterol, carbohydrates, proteins, lipids, etc. to form the particles that may be optionally combined with a pharmaceutical excipient to form a pharmaceutical composition [0179] for administration for in vitro, ex vivo, and/or in vivo functional gene silencing [0078].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified nucleic acid vector as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang by including it in a pharmaceutically composition with a pharmaceutical excipient.  One of ordinary skill would be motivated to make the modification for the advantage of administration for in vitro, ex vivo, and/or in vivo functional gene silencing as taught by Dahlman.
Regarding claim 31, the teachings of Gomaa are discussed above as applied to claim 24 and 29. Gomaa teaches wherein the host cell is E.coli as discussed above.  Gomaa further teaches a CRISPR RNA (crRNA) comprising a 32-nt spacer sequence that is capable of binding to a protospacer sequence [Fig. 2A]. 
Regarding claim 32, the teachings of Gomaa, Dahlman and Makarova are discussed above as applied to claims 19 and 29.
Regarding claim 33, the teachings of Gomaa and Dahlman are discussed above as applied to claim 29. Gomaa teaches CRISPR-Cas systems could be used to control the composition of the gut flora [pg. 6, col. 1, para 4]
Regarding claim 34, the teachings of Gomaa and Dahlman are discussed above as applied to claim 28 and 29.
Regarding claim 35, the teachings of Gomaa and Dahlman are discussed above as applied to claim 28 and claim 33.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang as applied to claims 1-2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and further in view of Haaber (US 20200254035 A1).
The teachings of Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang are discussed above as applied to claims -2, 6, 11-13, 15-19, 21, 26-28, 36 and 38, and similarly apply to claim 37.
Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang do not teach non-replicative transduction particles.
Haaber teaches that non-replicative transduction particles can be used to deliver antibacterial agents comprising a guided nuclease system [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the pharmaceutical composition as taught and suggested by Gomaa, Makarova, Anderson catalog, Vercoe Leon, Yao, and Zhang with a non-replicative transduction particle delivery system.  This modification would be a simple substitution of one known nucleic acid deliver system for another.  One of ordinary skill would be motivated to make the modification given Haaber’s teaching that non-replicative transduction particles can be used to deliver guided nuclease system [abstract].

Response to Arguments
Applicants argue that none of the cited references teaches or suggests non-specific toxicity of Cas3 in bacteria host cells as recited in the claims nor do the reference provide guidance regarding promoter strength selection for Cas3 expression in target bacterial cells and one of ordinary skill would not been motivated to modify the references as set forth in the previous office action.  Applicants argue that the references teach that the Cas3 exonuclease activity is general and target specific.  Applicant’s arguments have been considered and are considered not persuasive.  General toxicity includes both target and non-target specific toxicity.  Leon teaches that Cas3 is toxic and Barrangou teaches that Cas3 exonuclease activity is toxic as discussed in the rejections above.  These teachings, combined with the teachings of Vercoe, Zhang, and Yao who teach other Cas nucleases (Cas9) that are toxic and that reducing Cas nucleases expression reduces the cell toxicity teaches or suggest that reduction of exogenously expressed Cas3 in bacteria host cells as claimed can reduce specific or nonspecific toxicity as broadly claimed.  The teachings also provide guidance for a weaker promoter as claimed for Cas 3 expression.  A skilled artisan equipped with these teachings would be motivated to modify the references as discussed above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that the when the production strain cell does not comprise a crRNA or gRNA operable with the Cas nuclease to target and cut a chromosomal sequence of the production strain cell, as required by present claim 1, the person of ordinary skill in the art
reading Barrangou and the cited reference Gomaa would not expect Cas expression alone to be cytotoxic.  Applicants argue that therefore a skilled artisan would not be motivated to modify the teachings of Barrangou with a promoter that has strength weaker than Anderson Score promoter BBa_J23 108 according to present claim 1.   Applicant’s arguments have been considered and are considered not persuasive.  Claim 1 of the current application requires the host cell in which Cas is expressed to comprise a crRNA or gRNA and does not specify that the 
crRNA or gRNA is not operable with the Cas nuclease.  Therefore given the teachings of Leon Vercoe, Zhang, and Yao a skilled artisan would be motivated to modify the teachings of Barrangou with a promoter that has strength weaker than Anderson Score promoter BBa_J23 108.
Applicants argue that the Anderson catalog is completely silent about the appropriate strength of a promoter for driving expression of any nuclease-let alone Cas3-in bacterial cells. Nor does the Anderson catalog provide any teaching or suggestion that overexpression of Cas3 leads to toxicity in bacterial or archaeal cells.  Applicants arguments have been considered and found not persuasive as applicant has not provided any evidence of any unexpected results. The prior art need not have the same reason for combination as that discovered by applicants .  Anderson catalog teaches promoters useful for gene expression in E.coli and teaches various promoters with varying strengths.  Barrangou or Gomaa and Leon, Vercoe, Zhang, and Yao, in combination, teaches that Cas nucleases are toxic and that reducing there expression reduces the cell toxicity. Therefore these references in combination with Anderson catalog teaches or suggest that reduction of exogenously expressed Cas3 in bacteria host cells as claimed can reduce specific or nonspecific toxicity as broadly claimed.  
Applicants argue that Maikova, Makarova, Kim, Lim, Dahlman, Haaber, and Ryan does not cure the defects of Barrangou or Gomaa and the Anderson Catalog, Leon, Zhang, Vercoe, Yao, and to arrive at the presently claimed invention.  Applicants arguments have been considered and found unpersuasive for reasons discussed immediately above.


The declaration under 37 CFR 1.132 filed 18 July 2022 is insufficient to overcome the rejection of claims 1-4, 6, 10-23, and 25-29, and 31-38 based upon 35 U.S.C. 103 as set forth in this office action for the reasons discussed in the response to applicants’ arguments below.
The remarks on the declaration under 37 C.F.R 1.132,  submitted by Virginia Martinez (Martinez Declaration) demonstrate that a vector having an operon comprising a first nucleotide sequence encoding a Type I Cas3 and a second nucleotide sequence encoding one or more cognate Cascade proteins, in which the first nucleotide sequence encoding a Type I Cas3 is under the control of a Ptet promoter having an Anderson score of greater than 0.5, results in non-specific killing of target and non-target strains of bacteria.  These remarks have been considered and are not found persuasive in view of the rejections set forth above.  Applicants have not shown that the non-specific toxicity was specifically due to a promoter having an Anderson score of greater that 0.5 since applicants has only used a promoter (Ptet) with an Anderson score close to 1.  Applicant has not provided evidence that any other promoter greater than 0.5 and less than 1 would have the same effect. Additionally, Applicants have not shown similar non-specific toxicity with the promoters from Anderson and therefore there is no noted correlation between Anderson strength and non-specific toxicity. Given the teachings of Barrangou, Leon, Vercoe, Zhang, and Yao one of ordinary skill would reasonable expect that a Type I Cas3 under the control of any medium to strong promoter would result in non-specific killing of target and non-target strains of bacteria.

Double Patenting









































The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10506812B2 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above. 

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,701,964 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1). Note: This patent is currently on at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,582,712 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 36 of U.S. Patent No. US10582712 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,624,349 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16,637,656 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/626,057 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 11400110B2 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 11400110B2 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of US Patent 11400110B2 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 5-11 of copending Application No. 17/331,422 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,422 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, 24, and 26-29 of copending Application No. 17/166,941 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 10-15, 17-21, and 23 of copending Application No. 17/195,157 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 and 18 of copending Application No. 17/195,157 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowable claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/389,358 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, and 11 of US Patent 11291723B2 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 11291723B2 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of US Patent 11291723B2  to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowable claims 63, 117-123, 127-129, 132-137, 140, 143-152, 153-157, 163-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63 of copending Application No. 15/478,912 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 39 of copending Application No. 15/817,144 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 15/862,527 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, 14-15, 17, 26-27, and 31-34 of copending Application No. 16/364,002 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/364,002 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 35-37, 39-44, 46, and 51-53 of copending Application No. 16/588,754 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of copending Application No. 16/588,754 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/682,889 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12-13, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 11147830B2 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent 11147830B2  teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent 11147830B2 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 10-23, and 25-29, and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Barrangou (US20200102551 A1; provisionally filed 10/01/2018) or Gomaa (Gomaa et al. 2014. mBio. 5(1): e00928-13; pgs. 1-9 and supplemental materials) in view of in view of Anderson catalog (retrieved from <https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search), Leon (Leon et al. Current Opinion in Microbiology 2018, 42:87–95), Vercoe (Vercoe et al. 2013 PLOS Genetics; Volume 9 | Issue 4 | e1003454), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Zhang (US 20160168594 A1), Makarova (Makarova et al. Nature Rev. Microbial., 13:722-736, 2015), Maikova (Maikova et al. 2018 Frontiers In Microbiology, vol. 9, article 1740), Kim (Kim et al. 2016 J. Microbiol. Biotechnol, 26(2), 394–401), Lim (Lim et al. 2011. PNAS Vol. 108, no.26, 10626-10631), Dahlman (WO 2015/089419 A2), and Haaber (US 20200254035 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 15 teaches all limitations of the instant claim 1 except introducing Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group  consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell. 
The teachings of Barrangou or Gomaa, Anderson catalog, Leon, Zhang, Vercoe, Yao, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,413 to contain Type I Cas3 and Cascade proteins nucleotide sequences in the bacterial host cell that are under control of a promoter that has a strength weaker than Anderson Score promoter BBa_J23108, where the bacterial host cell is selected from the group consisting of Fusobacteria, Bacteroides, Staphylococcus, Clostridium, Lactobacillus, Bacillus, Escherichia, Streptococcus, Streptomyces, Pseudomonas, and Klebsiella, and where the nucleic acid vector further comprises a CRISPR array for producing crRNAs in the bacterial host cell.  One of ordinary skill would be motivated to make this modification for the purpose genomic editing in the bacterial species claimed while simultaneously optimizing the expression of the Type I Cas3 protein, with a promoter weaker than BBa_J23108 that would initiate a low level of expression with high cellular growth rates, thereby preventing a fitness defect in the cells expressing the proteins given both Leon, Vercoe, Zhang and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells. One of ordinary skill would apply Yao's and Zhang’s teachings of using a weak promoter for transient or low-level expression of Cas9, thereby reducing toxicity due to its overexpression, to Cas3 genome editing systems given that they are both nuclease proteins.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants argue that the current claims are not obvious over the claims of US Patent Nos. 10,506,812 B2, 11,141,481, 10,300,138, 10,596,255, 9,701,964, 10,463,049, 10,524,477, 10,561,148, 11,400,110, 11,291,723, and 10,624,349 in view of Barrangou or Gomaa in view of Anderson Catalog, Leon, Vercoe, Yao, Zhang, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber as the cited art do not teach or suggest the presently claimed invention.  Applicants arguments have been considered and found unpersuasive.  Barrangou or Gomaa in view of Anderson Catalog, Leon, Vercoe, Yao, Zhang, Makarova, Maikova, Kim, Lim, Dahlman, and Haaber do teach or suggest the presently claimed invention as discussed in the response above.  Therefore the current rejections remain.
Applicant request that the provisionally rejections of the current claims over the claims
of copending applications 16/637,656, 17/103,812, 16/626,057, 17/331,422,  17/166,941, 17/195,157, 16/389,358, 16/785,419, 15/478,912, 15/817,144, 15/862,527, 16/364,002, 16/588,842, 16/588,754, 16/682,889, 16/737,793, 16/818,962, 16/858,333, 16/813,615, and 17/331,413 be held in abeyance until claims are deemed allowable in the instant application. Therefore, the rejections of record are maintained.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600